Citation Nr: 0522520	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-03 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for arthritis of the 
back.  

4.  Entitlement to service connection for arthritis of the 
right hip.  

5.  Entitlement to service connection for arthritis of the 
left hip.  

6.  Entitlement to service connection for arthritis of the 
right knee.  

7.  Entitlement to service connection for arthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.  
His service records show that his decorations include the 
Presidential Unit Citation with one star.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In July 2004, a Deputy Vice Chairman of the Board granted a 
motion of the veteran's representative to advance the appeal 
on the Board's docket, and the Board will herewith address 
the veteran's appeal.  

The issues of service connection for bilateral hearing loss, 
tinnitus, arthritis of the left hip, arthritis of the right 
knee, and arthritis of the left knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims decided herein; 
he has been told what evidence VA would obtain and what he 
should submit; relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The medical evidence does not show that the veteran has 
arthritis of the back.  

3.  The medical evidence does not show that the veteran has 
arthritis of the right hip.  


CONCLUSIONS OF LAW

1.  Arthritis of the back was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).  

2.  Arthritis of the right hip was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence and the laws and 
regulations related to the claims, and that it notified them 
of the evidence needed by the veteran to prevail on the 
claims.  In addition, by way of the RO's June 2002 letter, VA 
advised the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.

In the June 2002 letter, the RO notified the veteran that it 
had obtained his service medical records and had requested 
private medical records he had previously identified.  In 
addition, the RO notified that veteran that he should submit 
or identify any other medical evidence showing past or 
current treatment for his claimed disabilities.  The RO 
explained that it would assist him in getting such records if 
he provided completed release authorization forms.  The RO 
also explained that the veteran could get theses records 
himself and send them to VA.  

In addition, in its June 2002 letter, the RO outlined what 
the evidence must show to support a claim for service-
connected compensation benefits.  The RO notified the veteran 
that VA is responsible for getting relevant records from any 
Federal agency and would make reasonable efforts to get 
relevant records not held by a Federal agency.  The RO 
notified the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The RO told the veteran that 
it was still his responsibility to make sure VA received 
those records.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that the RO did not explicitly request that 
the veteran submit any evidence in his possession that 
pertains to his claims.  The Board finds, however, that the 
RO's communications were in substantial compliance with the 
fourth notice element, as set forth in 38 C.F.R. § 3.159(b), 
because when read as a whole they notified the veteran that 
he should submit or identify any additional evidence 
supporting his claims and fulfilled the essential purposes of 
the regulation, that is, giving notice of VA's desire to 
obtain additional information and evidence supporting the 
claims and possibly leading to such information and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

As to the duty to assist, the RO obtained the veteran's 
service medical records and all post-service medical records 
identified by the veteran.  During the course of this appeal, 
the veteran was not afforded a VA examination to confirm or 
rule out diagnoses of arthritis of the back or arthritis of 
the right hip, or to determine whether either such condition, 
if found to be present, was related to the veteran's military 
service.  The Board points out, however, that soliciting such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) there is an indication the current 
disability or symptoms may be associated with service; and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, because there is no medical evidence of record 
reflecting that the veteran has complained of disability of 
the back or right hip and there is no medical evidence that 
he has been diagnosed as having arthritis of the back or 
arthritis of the right hip, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). Indeed, the 
Board observes that in written arguments dated in May 2005 
and July 2005, the veteran's representative has made no 
request that the veteran be provided with a VA examination 
concerning his claim for service connection for arthritis of 
the back or his claim for service connection for arthritis of 
the right hip.  The veteran has not indicated that he has or 
knows of any additional information or evidence that would 
support his claims.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims or to give the representative another opportunity 
to present additional evidence and/or argument.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that additional assistance would aid him in 
substantiating his claims.  As such, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and analysis

The veteran asserts that service connection is warranted for 
arthritis of the back and arthritis of the right hip because 
he has these disorders as a consequence of carrying a heavy 
backpack, weighing at least 80 pounds, in very muddy terrain 
in combat in Okinawa in 1945.  In this regard, he reports 
that he worked as a lineman, and the heavy load he was 
required to carry included switchboards, field phones and 
wire, in addition to his weapon.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for arthritis 
is one year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A review of the service medical records reveals that they are 
negative for any complaint or treatment of back or right hip 
problems, and indeed, the veteran does not contend otherwise.  
Post-service private treatment records identified by the 
veteran have been obtained, but that evidence is likewise 
negative for any indication that the veteran has been 
diagnosed as having arthritis of the back, arthritis of the 
right hip, or any other back or right hip disability.  In 
light of the foregoing, the Board but must deny the claims 
for service connection for arthritis of the back and service 
connection for arthritis of the right hip as there is no 
medical evidence indicating that the veteran has a current 
diagnosis of either condition.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Gilpin v. West, 155 F.3d 
1353, 1355-56 (Fed. Cir. 1998).  

In reaching these determinations, the Board does not question 
the sincerity of the veteran's conviction that he has both of 
these conditions due to service, and particularly, as a 
consequence of the adverse conditions under which he served 
in combat in service.  The Board notes, however, that as a 
layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and since there is no competent medical evidence showing that 
the veteran was ever diagnosed as having either arthritis of 
the back or arthritis of the right hip, the preponderance of 
the medical evidence is against these claims, and there is no 
basis upon which to establish service connection for either 
condition.  


ORDER

Service connection for arthritis of the back is denied.  

Service connection for arthritis of the right hip is denied.  


REMAND

The claims that remain on appeal include the veteran's claims 
of entitlement to service connection for arthritis of the 
left hip, arthritis of the right knee, and arthritis of the 
left knee.  Also before the Board are the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

The veteran contends that his bilateral hearing loss and 
tinnitus are due to his noise exposure during heavy combat in 
World War II, particularly that which he experienced during 
the invasion of Okinawa in April 1945 followed by continuing 
fighting thereafter.  He specifically dates his hearing and 
tinnitus problems as having begun in May 1945.  He contends 
that the causative factor in his claimed arthritis was the 
wading in the mud in Okinawa while carrying a heavy load on 
his back.  He states that as a lineman he had to carry at 
least 80 pounds of equipment, including his weapon.  He 
asserts that he weighed less than twice that at the time.  In 
this regard, the Board notes that at his service entrance 
examination in March 1944 the veteran weighed 133 pounds, and 
at his service separation examination in July 1946 he weighed 
150 pounds.  

The record includes the report of a December 2003 VA 
audiology examination.  In the report, the audiologist stated 
that he had reviewed the veteran's claims file.  He stated 
that the history given by the veteran was that in the Marine 
Corps he was exposed to noise from artillery and small arms 
and that as a civilian he worked for sixteen years in an iron 
ore mine and hunted all his life.  As to tinnitus, the 
veteran said he heard a constant mild bilateral sound like 
insects.  He said he first noticed it in the 1940s and 
attributed it to noise exposure while in the Marine Corps.  

In the December 2003 examination report the diagnostic 
summary reported by the audiologist was mild to severe 
sensorineural loss with good speech recognition, bilaterally.  
The audiologist noted that the veteran's hearing was rated 
normal at the time of his separation physical and that there 
was no complaint of or treatment for hearing loss or tinnitus 
in his service medical record.  The audiologist stated that 
the veteran had a history of significant noise exposure in 
his post-military life.  The examiner's concluding statement 
was:  "It is not as likely as not that his tinnitus or his 
hearing loss is connected to his military service."

The veteran's representative argues that additional 
development should be undertaken as to the veteran's hearing 
loss and tinnitus claims.  He points out that the only 
hearing test that the veteran received at the time of service 
separation was a whispered voice and spoken voice test.  He 
argues that such an examination does not accurately assess 
high frequency hearing sensitivity and can neither prove nor 
disprove normal hearing.  The representative further points 
out that subsequent to the December 2003 VA audiology 
examination, evidence was obtained by the RO that provides 
additional data relative to the veteran's noise exposure in 
service and his participation in combat.  The representative 
argues that a medical opinion that takes this evidence into 
account should be obtained.  

The Board agrees that further development should be 
undertaken with respect to the veteran's hearing loss and 
tinnitus service connection claims.  In this regard, the 
Board notes that at a February 2005 VA social survey the 
veteran stated that he was in the initial invasion of Okinawa 
on April 1, 1945, and that it involved going around and under 
the big guns firing from the Navy ships. The Board notes that 
in April 2004, the RO obtained service records that confirm 
that the veteran participated in the assault landing on 
Okinawa on 1 April 1945.  Further, in January 2005, the RO 
obtained an article describing the invasion of Okinawa by 
United States forces in 1945.  It documents that the landing 
on Okinawa on 1 April 1945 began and ended with the heaviest 
concentration of naval gunfire ever expended to support an 
amphibious landing.  It states that the assembled naval ships 
together fired 3,800 tons of shells at Okinawa during the 
first 24 hours.  

The Board further notes that at the February 2005 social 
survey the veteran reported that it was after the invasion 
that the campaign became more dangerous and that his regiment 
experienced extremely heavy opposition from the Japanese 
forces around the 10th of May 1945.  In this regard, the 
article obtained by the RO speaks of intense fighting at 
Dakeshi Ridge during May 1945, and service records obtained 
in April 2004 show that the veteran received the Presidential 
Unit Citation with one star for service from 10 - 17 May 
1945.  The veteran's service records show that the veteran's 
participation in action against the enemy in Okinawa 
continued through 21 June 1945.  In addition, the article 
obtained by the RO and an excerpt from a book earlier 
submitted by the veteran both make repeated references to 
extremely muddy conditions encountered during operations in 
Okinawa, particularly starting in mid-May 1945.  They speak 
of two solid weeks of rain having "turned the island into a 
quagmire" and roads having "turned into mud in some cases 
three feet deep."

The Board observes that the evidence added to the record 
provides a more complete picture of the level of noise and 
acoustic trauma to which the veteran was exposed during 
service than was of record at the time of the December 2003 
VA audiology examination and that this evidence confirms the 
veteran's assertions of having to operate in extremely muddy 
conditions during combat.  

In view of the foregoing, it is the judgment of the Board 
that the veteran should be provided a VA audiology 
examination that takes into account the additional 
information concerning the veteran's noise exposure in 
service.  In addition, the Board notes that while at the 
December 2003 audiology examination the veteran reportedly 
gave a history of having worked for sixteen years in an iron 
ore mine as a civilian, at the February 2005 social survey, 
his employment history was reported as the veteran having 
worked for International Shoes, followed by employment in 
sales/training for Independent Packing and Mayrose, and 
Hunter Packing with later work for the Missouri Division of 
Corrections as a Plant Engineer, with no other work history.  
Because of the discrepancy, the veteran should be requested 
to provide a complete post-service work history with 
indication as to whether he used hearing protection during 
noise exposure at work or during any noisy recreational 
activity.  The audiologist who conducts the examination 
should comment on what information the whispered voice and 
spoken voice test used at the veteran's service separation 
examination provides with respect to the presence or absence 
of hearing loss at frequencies 500, 1000, 2000, 3000, and 
4000 Hertz, the frequencies VA uses in determining the 
presence of disability due to impaired hearing.  38 C.F.R. 
§ 3.385 (2004).  The examiner should be requested to provide 
an opinion as to the etiology of any current bilateral 
hearing loss and/or tinnitus after examination of the veteran 
and review of the entire evidence of record.  

In addition, the Board notes that private medical records in 
the claims file show that in 2002 X-rays showed severe 
erosive degenerative changes in the left hip, severe 
degenerative changes of the right knee, and minimal tibia-
femoral and moderate patellofemoral degenerative changes of 
the left knee.  Other records indicate that the veteran's 
left knee pain was possibly patellofemoral and possibly 
referred from the left hip.  In a letter dated in 
November 2002, the veteran's private physician, Jose Remo, 
M.D., stated that the veteran went though considerable 
hardship during World War II as a communications person, 
carrying and handling heavy equipment through difficult 
terrain.  Dr. Remo said that it was possible that the 
veteran's arthritic condition may be related to the things he 
encountered.  As Dr. Remo's statement shows a possible 
association between the veteran's diagnosed arthritis of the 
left hip, right knee, and left knee with his experiences in 
service, including carrying heavy equipment in difficult 
terrain, it is the judgment of the Board that a VA medical 
examination and opinions are necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).   

In addition, the Board notes that on his VA Form 21-526, 
received in June 2002, the veteran listed the names and 
addresses of two men whom he said knew facts about his 
hearing loss and arthritis.  The veteran should be advised to 
submit statements from those individuals in support of his 
claims as well as statements from any other friends or family 
members who could provide evidence that would assist in 
substantiating his claims.  Examples of such evidence would 
be statements documenting observations of symptoms of 
tinnitus, hearing loss, or symptoms of any arthritis of the 
left hip or knees from the time the veteran left service to 
the present.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he submit statements 
from the two men he identified on his VA 
Form 21-526 dated in June 2002.  On that 
form, the veteran stated that a Mr. O.B. 
of [redacted], Missouri, and a Mr. R.L. of 
[redacted], Missouri, knew facts about his 
hearing loss and arthritis.  In addition, 
the AMC should request that the veteran 
submit statements from friends or family 
members, especially any individual whom 
he has known throughout the years since 
service, wherein any statement provided 
documents observations of symptoms of 
tinnitus, hearing loss, or symptoms of 
any arthritis of the left hip or knees 
from the time the veteran left service to 
the present.  

In addition, the AMC should request that 
the veteran provide a complete history of 
the jobs he held subsequent to service.  
He should state whether and to what 
extent they involved exposure to noise 
and, if so, whether he used hearing 
protection.  He should also describe his 
post-service recreational activities and 
the extent to which he used hearing 
protection.  

2.  Thereafter, the AMC should arrange 
for a VA audiology examination, if 
possible by an audiologist who has not 
previously examined the veteran.  The 
purpose of the examination is to 
determine the etiology of any current 
bilateral hearing loss and to determine 
the etiology of any current tinnitus.  
All indicated studies should be 
performed.  The examiner should review 
the record and comment on what 
information the whispered voice and 
spoken voice test used at the veteran's 
service separation examination provides 
with respect to the presence or absence 
of hearing loss at the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz, the frequencies VA uses in 
determining the presence of disability 
due to impaired hearing.  In addition, 
the examiner should review the entire 
record, including that showing the 
veteran's exposure to noise during combat 
in Okinawa, and, with consideration of 
his noise exposure in service and any 
post-service noise exposure, provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current bilateral hearing loss 
is causally related to service or any 
incident of service, including noise 
exposure.  The examiner should also 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
tinnitus had its onset in service or is 
causally related to service or any 
incident of service, including noise 
exposure.  

The claims file must be made available to 
the audiologist for review of pertinent 
documents and that it was reviewed should 
be stated expressly in the examination 
report.  

3.  The AMC should also arrange for a VA 
orthopedic examination of the veteran to 
determine the etiology of the veteran's 
claimed arthritis of the left hip, right 
knee, and left knee.  All indicated 
studies, including X-rays, should be 
obtained.  After examination of the 
veteran and review of the record, 
including that related to the conditions 
under which the veteran service during 
combat, that is, working as a lineman 
carrying an 80-pound pack during 
operations in Okinawa from April through 
June 1945, including during extremely 
muddy conditions starting in mid-May 
1945, the examiner should provide an 
opinion as to the etiology of any 
arthritis of the left hip, right knee, 
and left knee.  For each named joint, 
this should include an opinion, with 
complete rationale, as to whether any 
arthritis of the joint is causally 
related to service or any incident of 
service, including the physical 
conditions under which the veteran served 
during combat on Okinawa from April 1, 
1945, to June 21, 1945.  

The claims file must be made available to 
the examiner for review of pertinent 
documents and that it was reviewed should 
be stated expressly in the examination 
report.  

4.  Then, after undertaking any 
additional development warranted by the 
state of the record at that time, the AMC 
should readjudicate entitlement to 
service connection for bilateral hearing 
loss, tinnitus, arthritis of the left 
hip, arthritis of the right knee, and 
arthritis of the left knee.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AMC 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


